UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1354


RONALD SATISH EMRIT,

                Plaintiff – Appellant,

          v.

AMERICAN COMMUNICATIONS NETWORK, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-00776-TDS-LPA)


Submitted:   August 27, 2014                 Decided:   September 2, 2014


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se. Mark A. Stafford, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Satish Emrit appeals the district court’s order

dismissing      his     civil      action       for     lack     of     subject          matter

jurisdiction.         We   have    reviewed       the    record       and   the     parties’

informal briefs on appeal, and we conclude that this appeal is

frivolous.      See Neitzke v. Williams, 490 U.S. 319, 325 (1989);

Emrit v. Am. Commc’ns Network, Inc., No. 1:13-cv-00776-TDS-LPA

(M.D.N.C. Apr. 2, 2014); see also 4th Cir. R. 34(b) (limiting

appellate     review       to      issues       raised      in        informal       brief).

Accordingly,      we       dismiss       the      appeal.             See      28        U.S.C.

§ 1915(e)(2)(B) (2012).

            Additionally,          we   have    considered        Appellee’s         request

for sanctions against Emrit.              We decline to impose the requested

prefiling     injunction        or      similar       “gateway”        order        at     this

juncture.     See Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812,

817-18   (4th    Cir.      2004)     (discussing        prefiling       injunction          and

relevant factors).         However, Emrit is hereby warned that federal

courts, including this court, are authorized to impose sanctions

upon vexatious and repetitive litigants for frivolous filings.

See Foley v. Fix, 106 F.3d 556, 558 (4th Cir. 1997).                                 Further

frivolous filings by Emrit may result in this court sanctioning

him, including by ordering a prefiling injunction that limits

his access to the court.



                                            2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                    DISMISSED




                                     3